Claim(s) 1-9 are presented for examination. 
Claims 1 and 5 are amended.
Claims 2, 3, 6 and 7 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Michael E. Monaco (Reg. No. 52,041) on March 2nd, 2022 (see interview summary PP# 20220301).

The application has been amended as follows:
	Claims 1 and 5 are amended to overcome potential antecedent basis issue(s) under 35 U.S.C. § 112(b) (see attached claim listing).

Specification
Applicant’s amendment to the title of the disclosure filed December 13th, 2021 is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed December 13th, 2021 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 1 and 5 to overcome an objection under minor informalities is being considered and persuasive. The objection is withdrawn. 

Response to Arguments
Applicant’s arguments, (see remarks page 7 of 8), filed December 13th, 2021, with respect to rejection of claim(s) 1-9 under 35 U.S.C. § 112(b) have been fully considered, and are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks page 7 of 8), filed December 13th, 2021, with respect to rejection of claim(s) 1-9 under 35 U.S.C. § 102(a)(2) have been fully considered, and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claims 1, 4, 5, 8 and 9 are allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469